MEMORANDUM**
Ramon Gandara-Garcia appeals his guilty-plea conviction and 120-month sentence imposed for conspiracy to distribute methamphetamine, in violation of 21 U.S.C. §§ 846 and 841(a). Gandara-Garcia’s attorney has filed a brief and a motion to withdraw as counsel of record pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Gandara-Garcia has filed a pro se supplemental brief.1
Our review of the briefs and our independent review of the record under Pen-son v. Ohio, 488 U.S. 75, 83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), disclose no issues requiring further review. Accordingly, counsel’s motion to withdraw is GRANTED and the district court’s judgment is AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.


. To the extent Gandara-Garcia has raised a claim of ineffective assistance of counsel in the pro se supplemental brief, we decline to consider the claim in this direct appeal. See United States v. Laughlin, 933 F.2d 786, 788 (9th Cir.1991) ("As a general rule, we will not review challenges to the effectiveness of defense counsel on direct appeal.").